Citation Nr: 9920354	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an October 1992 rating decision in which a regional 
office (RO) of the Department of Veterans Affairs (VA) denied 
service connection for diabetes mellitus.  

The veteran was afforded a hearing at the RO in October 1993 
before the undersigned Member of the Board.  A hearing was 
also held before an RO hearing officer in April 1996.  
Transcripts of the hearings are of record.


The Board remanded the case in August 1994 and June 1998 for 
further development of the evidence.  The case has been 
returned to the Board for continuation of appellate review.


FINDING OF FACT

Diabetes mellitus may be presumed to have been manifest 
during service.  



CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A physical examination was performed in February 1951 for the 
purpose of the veteran's entrance on active duty.  A 
urinalysis was negative for sugar.  Service medical records 
are negative for the presence of diabetes.  A urinalysis was 
negative for sugar on an examination in March 1953, for 
separation from service.

A letter, dated in January 1954, and written by a VA 
official, advises the veteran that his application for VA 
outpatient treatment had been received, but that no further 
action would be taken until a copy of the veteran's 
separation document was received.  

An RO rating sheet references that the appellant had 
submitted a claim, in January 1954, for the purpose of 
receiving VA treatment only, not for the purpose of obtaining 
compensation.  The only condition listed is "L-myopia, 
bilateral."  No reference is made to diabetes.  A January 
1954 document describing VA administrative action shows that 
a box specifying a claim for outpatient treatment had been 
checked; a box specifying a claim for inpatient 
hospitalization was left blank.  

A physical examination was performed in August 1958 for the 
purpose of the veteran's enlistment in the navy reserve.  In 
a report of medical history, the veteran made no reference to 
having diabetes and denied sugar in the urine.  He stated 
that his health was excellent.  A urinalysis was negative for 
sugar.

The veteran was hospitalized at a VA medical facility from 
November 1958 to December 1958.  Recorded clinical data in 
the hospital summary revealed that the veteran presented with 
complaints of a two day history of severe weakness, and 
uncontrolled diabetes mellitus for the previous 3 years.  The 
veteran indicated that he had been well until 1954, when he 
started to feel weak and lose weight in spite of an increased 
appetite.  Polydipsia and polyuria were noted.  The veteran 
indicated that he had analyzed his own urine and found 2 plus 
sugar, but did not seek medical assistance.  His symptoms 
progressed until July 1958 when the veteran sought medical 
help from his local doctor.  The veteran's weight had fallen 
from 165 pounds in 1953 to 130 pounds in July 1958.  His 
local doctor diagnosed diabetes mellitus and reportedly 
started the veteran on a low-fat diet and Orinase, an oral 
antidiabetes drug.  The veteran reported that he had 
continued to lose weight despite taking the prescribed 
medication.  On the date of admission in November 1958, the 
veteran weighed only 121 pounds and reported continuing 
weakness, polyuria, polydipsia and increased appetite.  A 
urinalysis at the time of admission revealed 4+ sugar in the 
veteran's urine.  The veteran was noted to have slight AV 
nicking in his eyes.  The diagnostic impression was 
uncontrolled diabetes mellitus.

The veteran was examined in January 1959 for purposes of 
retention on duty in the Navy Reserve.  A urinalysis was +3 
for sugar.  According to history, sugar in the urine had been 
marked in the past year; there had been marked weight loss.  
It was noted that diabetes had been established during 
treatment at a VA hospital in November 1958.  It was 
determined that the veteran was not physically qualified for 
retention in the Navy Reserve because of diabetes mellitus.

There is a photocopy of a VA eye examination from March 1992 
in the claims folder.  The section entitled "Diagnosis" on 
the report of examination notes that the veteran had had 
insulin dependent diabetes mellitus since 1954.  

Medical data reflect that the veteran was treated at Nassau 
County Medical Center from 1979 to 1992.  The diagnoses 
included diabetes mellitus.  When he was examined in 
September 1985, he gave a history of having had insulin-
dependent diabetes mellitus for the past 30 years.

A hearing was held at the RO in October 1993 before the 
undersigned Member of the Board.  The essence of the 
appellant's testimony follows.  He was informed, when 
examined for service separation, that he had sugar in the 
blood and problems with his eyes, and that these were signs 
of diabetes.  He was seen by a private physician, in 1953, 
who advised him that he had diabetes, after sugar was found 
in his blood and urine.  He then filed a claim with VA, in 
1953, for treatment of diabetes, and received VA outpatient 
treatment, on a monthly basis, from late 1953 to 1958.  He 
believed that the private physician was deceased and that any 
records of treatment were no longer available.

The August 1994 remand requested that the RO obtain a copy of 
all of the veteran's VA outpatient treatment records for the 
period from the date of the veteran's discharge from service 
in March 1953 to the date of his VA hospitalization and 
documented diagnosis of diabetes in November 1958.  Various 
responses were received indicating that no VA outpatient 
treatment records were available and, as such, none were 
obtained for association with the claims folder.  These 
responses were sent over the signature of Peter J. Juliano, 
Chief of the Medical Administration Service at the New York, 
New York Department of Veterans Affairs Medical Center 
(VAMC).

In an August 25, 1994 letter, Mr. Juliano indicated that the 
veteran's medical records for the period from 1953 to 1954 
and from November 24, 1958, to December 17, 1958, were no 
longer available as they were retired to the record center 
and disposed of according to VA rules and regulations.

In letters dated March 8, 1995 and March 15, 1995, Mr. 
Juliano indicated that the veteran was hospitalized from 
November 20, 1958, and discharged December 17, 1958, with a 
diagnosis of diabetes mellitus.  It was further noted in the 
March 15, 1995, letter that the veteran had reported an 
earlier hospitalization for diabetes in 1953-54 at the same 
VA facility; Mr. Juliano noted that the medical records 
pertaining to the 1953-1954 time period had been destroyed 
pursuant to VA rules and regulations.

In a letter dated March 30, 1995, Mr. Juliano verified that 
the veteran was admitted to the New York, New York VAMC in 
January 1954 and discharged in March 1954 with a diagnosis of 
diabetes mellitus.

An internal memo from a member of the Rating Board, dated in 
July 1995, is in the claims folder.  This memo raises the 
issue of possible alteration of records in the veteran's 
claims folder.  

In substance, and as set forth in the preceding paragraphs, 
it appears that two letters were issued by Mr. Juliano, the 
Chief of the Medical Administration Service at the New York, 
New York VAMC in March 1995.  One letter relates that the 
veteran was hospitalized in 1958 for diabetes mellitus; one 
letter reports that the veteran was hospitalized from January 
to March 1954 for diabetes mellitus, within one year of the 
veteran's discharge from service.  

A subsequent Report of Contact in the claims folder, dated 
October 3, 1995, references a conversation between Mr. 
Juliano and an employee of the RO.  The Report of Contact 
indicates that Mr. Juliano reported there were no records for 
any hospitalization prior to 1958. Mr. Juliano added that the 
letter dated March 30, 1995, stating the veteran had been 
hospitalized in 1954 for diabetes was in error. 

A hearing was held before an RO hearing officer in April 
1996.  According to the veteran's testimony, he was informed 
that he had diabetes at his examination for separation from 
service.  He was treated at a VA hospital during the period 
from 1953 to 1954, and also received treatment from VA on an 
outpatient basis from 1953 to 1958.  When he was examined in 
August 1958 for enlistment in the Navy Reserve, he informed a 
clerk that he had diabetes, yet he was found fit for reserve 
duty since his diabetes was under control.  

Associated with the record are statements or affidavits from 
the veteran's former spouse and from several family members 
and longstanding friends.  Cumulatively, they are to the 
effect that the veteran was found to have diabetes right 
after he left service; that he had to take insulin for his 
diabetes; and that he was treated at a VA hospital for 
diabetes and a diabetic eye condition during 1953 and 1954.  

In May 1996, the RO requested information from Mr. Juliano 
regarding whether there were any records for the veteran for 
the period of January 1953 through December 1954 at the New 
York, New York VAMC and, if so, whether they had been 
destroyed. No response was received and the RO resent the May 
1996 letter in August 1996.

A letter from Mr. Juliano, dated in July 1996, advises that 
the veteran was treated at a VA hospital during May 1996.  
The diagnoses were insulin dependent diabetes mellitus and 
dehydration.  A statement from Cabrini Medical Center, dated 
in July 1996, relates that the veteran was admitted to that 
facility in June 1996 and discharged in July 1996.  The 
diagnosis was syncope and collapse.

In a letter to the RO dated in October 1996, Mr. Juliano, in 
response to the May and August 1996 requests from the RO, 
verified that the veteran was admitted to the New York, New 
York VAMC on November 20, 1958, and discharged from that 
facility on December 17, 1958.  It was reported that these 
records had been destroyed according to VA rules and 
regulations.  It was further indicated that there were no 
records at the New York, New York VAMC for the period from 
January 1953 through December 1954 because they are no longer 
available.

In a January 1997 letter, Mr. Juliano indicated that the 
veteran had been informed that the VA medical records from 
January 1953 to December 1954 at the New York, New York VAMC 
had been destroyed pursuant to VA rules and regulations.

Considering the veteran's application for VA outpatient 
treatment in approximately January 1954, the contradictory 
letters from the Chief of the Medical Administration Service 
at the New York, New York VAMC, accompanied by the failure to 
explain the conclusion that one of those letters was 
incorrect, as well as the allegations raised by a member of 
the Rating Board concerning the possible alteration of 
records in the claims folder, the case was again remanded to 
the RO in June 1998.  The Board's remand specified that the 
RO arrange for a field examiner to visit Mr. Juliano and 
examine medical administrative records and/or copies of 
clinical records of the veteran's treatment in Mr. Juliano's 
possession.  In particular, the field examiner was to secure 
information about the evidence upon which it was determined 
that the veteran's reported inpatient treatment at a VA 
hospital from January 1954 to March 1954 had been erroneously 
recorded.  Further, the field examiner was to obtain from Mr. 
Juliano a copy of the veteran's application for outpatient 
treatment, noted to have been received by a VA medical 
facility in January 1954; if the application for outpatient 
treatment was unavailable, then the field examiner was to 
document the reason such application was unavailable.  

In December 1998, a VA field examiner visited the New York, 
New York VAMC and was informed by the Supervisor of the 
"Release of Medical Information Unit" that none of the 11 
volumes of he veteran's VA medical records could be located.  
According to the computer, these records detailed treatment 
as late as October 1998.  A further search for the veteran's 
medical records was planned and the field examiner was to be 
informed if these multiple volumes of a VA medical records 
were located.  There is of record no further report from the 
field examiner or the supervisor of the medical information 
unit.

In a letter dated in March 1999, Mr. Juliano discussed the 
significance of several letters, over his signature, which 
appear in the claims folder.  His comments follow below.

On August 25, 1994 an original letter from the Correspondence 
Unit of the VAMC New York, New York explained that the 
veteran's medical records from 1953 to 1954 and from November 
1958 to December 1958 had been destroyed.  These records were 
destroyed because the veteran had not received treatment at 
that VA medical facility from 1959 to 1992.  At the time, VA 
policy stated that inactive patient records were disposed of 
rather than retired to centralized record centers.


On March 15, 1995, a letter was given to the veteran stating 
that he was admitted to the VAMC from November 20, 1958 
through December 17, 1958.  This letter was based on a copy 
of his handwritten medical record charge card-the only 
evidence of this admission that exists.  (In fact, the period 
of VA hospitalization from November 20, 1958 through December 
17, 1958 is also verified by a hospital summary of that 
period of treatment).  The letter further states that "the 
patient states that he was hospitalized at this facility 
during the period of 1953-1954 for Diabetes Mellitus."  The 
letter also explains that we have no independent 
documentation of this assertion.  

On March 30, 1995 the correspondence clerk, after a hasty 
review of the previous letter, gave the veteran a letter 
stating that he had been admitted January 1954 to March 1954.  
That letter was in error.


II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran asserts that diabetes was manifested at a 
separation physical examination and that he sought treatment 
for diabetes during the first postservice year, i.e., during 
the time period from March 1953 to March 1954.  Although he 
claims that he received treatment for diabetes from a private 
physician during the first postservice year, the veteran also 
notes that any medical records from this remote period of 
treatment are no longer available.  He also claims that VA 
treated him for diabetes within the first postservice year.  
The efforts made by VA to document the alleged treatment are 
referenced above.

The available evidence shows that the first documented 
treatment of the veteran's diabetes occurred in November 
1958, a point in time more than 5 1/2 years after the veteran 
had completed active duty.  Particularly noteworthy is that 
the veteran, when examined in August 1958 for enlistment in a 
military reserve unit, specifically denied that he had sugar 
in the urine and made no reference to having diabetes; in 
fact, he stated that he was in excellent health.  The report 
of the August 1958 enlistment examination is entitled to far 
greater probative value than the veteran's testimony, offered 
about 35 years later, in which he alleged that he had been 
accepted for enlistment in the Navy Reserve, despite having 
revealed to an examining station clerk that he had diabetes.  
Furthermore, a rating specialist's examination of the claims 
folder demonstrated a strong likelihood of evidence 
tampering.  It was found that a letter, suggesting treatment 
for diabetes during the first postservice year, was first 
located in the claims folder after a rating specialist had 
entered a decision denying service connection for diabetes, 
based on documents which made no reference to VA treatment of 
diabetes prior to 1958.  The evidence discussed above is 
unfavorable to the appellant's claim for service connection 
for diabetes.

Having discussed evidence unfavorable to the appellant's 
claim, the Board also notes certain facts, brought out by the 
record, which are favorable to the appellant's claim for 
service connection for diabetes.  Here, the available 
evidence shows that, if the veteran did receive medical 
treatment from VA for diabetes at any time during the period 
from March 1953 to March 1954, the clinical records of such 
treatment are no longer available.  Those records were 
destroyed according procedures which earlier governed the 
disposition of certain records pertaining to patients who had 
not received VA treatment for prolonged periods of time.  
However, there is at least the indication, documented in the 
claims file, that the veteran, in January 1954, sought VA 
outpatient treatment for some condition, even if that 
condition is unspecified.  Furthermore, the veteran has 
testified under oath that he received outpatient treatment, 
and possibly inpatient treatment, for diabetes, during the 
first postservice year.  Additionally, several lay statements 
consistently relate that the veteran, during the first 
postservice year, was diagnosed with diabetes and received 
treatment from VA for diabetes.  

The Board has considered the fact that this case has been 
remanded twice for further development, and the fact that a 
VA field examiner was advised in December 1998 that 11 
volumes of the veteran's VA medical records could not be 
located.  As such, the Board is disposed to attach particular 
significance to the recorded clinical data in the VA hospital 
report for the period November 1958 to December 1958.  The 
recorded clinical data is clear that the veteran had diabetes 
mellitus in 1955 and that he had definitive signs and 
symptoms of diabetes mellitus in 1954.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  The Board, having 
reviewed the entire record and mindful of several 
inconsistencies, nevertheless concludes that it is at least 
as likely as not that the veteran manifested diabetes 
mellitus during the first postservice year.  Here, evidence, 
both favorable and unfavorable to the claim, is in relative 
equipoise; accordingly, the benefit of the doubt is resolved 
in the appellant's favor and presumptive service connection 
for diabetes mellitus is granted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


ORDER

Service connection for diabetes mellitus is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

